DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Response to Amendment
The Amendment filed 01/11/2021 has been entered.  Claims 1, 3, 5-11, and 16 remain pending in the application.  Claim 12 has been rejoined.  Claims 13-15 have been canceled.  

Election/Restrictions
Claims 1, 3, 5-12, ands 16 are allowable. The restriction requirement among Groups I-V , as set forth in the Office action mailed on 02/07/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/07/2020 is partially withdrawn.  Claim 12, directed to a computer program is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 13-15, directed to devices remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Muffo on 05/27/2021.
The application has been amended as follows: 
Please cancel claims 13-15.  

Allowable Subject Matter
Claim1, 3, 5-12, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of manufacturing a three-dimensional object by a layer-by-layer application and selective solidification of a building material, comprising the steps of applying a layer of the building material to a build area in a process chamber, selectively solidifying those points of the applied layer which correspond to the cross- section of the object in this layer by exposure to a radiation, and repeating the steps of applying and selectively solidifying until the three-dimensional object is completed.  The method further comprises arranging a hollow body in the process chamber above the build area.  The hollow body substantially extends from the build area in a direction of a top of the process chamber.  The method further comprises supplying gas to the process chamber and discharging gas from the process chamber in such a manner that a lower pressure exists in the region of the process chamber lying within the hollow body than in the region of the process chamber lying outside the hollow body.  A gas pressure which is higher than the pressure outside the process chamber is applied in the region of the process chamber lying outside the hollow body.  Due to the lower pressure within the hollow body, gas streams in from the region of the process chamber lying outside the hollow body through a first gap between the build area and the lower side of the hollow body into the region of the process chamber lying within the hollow body.  Due to the lower pressure within the hollow body, gas streams in from the region of the process chamber lying outside the hollow body through a second gap between the top of the process chamber and an upper side of the hollow body into the region of the process chamber lying within the hollow body.  
The closest prior art is Yamamoto et al. (U.S. Patent Application Publication No. 2011/0285060) as set forth in the Final Rejection mailed 10/22/2020.  Applicant argues that Yamamoto fails to disclose "wherein a gas pressure which is higher than the pressure outside the process chamber is applied in the region of the process chamber lying outside the hollow body," as required by independent claim 1 (remarks, page 7).  Applicant argues that the Examiner rejected claim 4 based on one of the two alternatives-the pressure being equal to, but not higher than, the pressure outside the process chamber (remarks, page 7-8).  Applicant argues that Independent claim 1 is amended to omit the "equal to" language and instead to require the "higher than" language not rejected by the Examiner and for which no reference has been applied (remarks, page 8).  Applicant argues that Yamamoto is silent regarding the above feature (remarks, page 8).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest wherein a gas pressure which is higher than the pressure outside the process chamber is applied in the region of the process chamber lying outside the hollow body in combination with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA JANSSEN/Examiner, Art Unit 1733